Exhibit 99.3 Interim Consolidated Financial Statements (Unaudited) at September30, 2015 and for the Nine Months Ended September30, 2015 and 2014 Consolidated Statements of Financial Condition September30, 2015 (unaudited) and December, 31 2014 F-44 Consolidated Statements of Operations September30, 2015 (unaudited) and December, 31 2014 F-45 Consolidated Statement of Comprehensive Income September30, 2015 (unaudited) and December, 31 2014 F-46 Consolidated Statements of Stockholders’ Equity September 30, 2015 (unaudited) and December, 31 2014 F-47 Consolidated Statements of Cash Flows September30, 2015 (unaudited) and December, 31 2014 F-48 Notes to Consolidated Financial Statements F-50 First Capital Bancorp, Inc. and Subsidiary Consolidated Statements of Financial Condition September30, 2015 (Unaudited) and December31, 2014 (Dollars in Thousands) September30, December31, ASSETS Cash and due from banks $ $ Federal funds sold — Total cash and cash equivalents Time deposits in other banks Investment securities: Available-for-sale, at fair value Held-to-maturity, at amortized cost (fair value of $2,605 in 2015 and $2,638 in 2014) Restricted, at cost Loans, net of allowance for losses of $7,866 in 2015 and $7,874 in 2014 Other real estate owned (OREO) Premises and equipment, net Accrued interest receivable Bank owned life insurance Deferred tax asset Other assets Total assets $ $ LIABILITIES Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Securities sold under repurchase agreements — Federal funds purchased — Subordinated debt and trust preferred Federal Home Loan Bank advances Accrued expenses and other liabilities Total liabilities STOCKHOLDERS’ EQUITY Preferred stock (Note 10) — — Common stock (Note 11) Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss), net of tax ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to consolidated financial statements. F-44 First Capital Bancorp, Inc. and Subsidiary Consolidated Statements of Operations (Unaudited) (Dollars in Thousands, except per share data) ThreeMonthsEnded September30, Nine Months Ended September30, Interest and dividend income Loans $ Investments: Taxable interest income Tax exempt interest income 42 28 Dividends 53 46 Interest bearing deposits 17 10 52 21 Total interest and dividend income Interest expense Deposits FHLB advances Subordinated debt and other borrowings 82 Total interest expense Net interest income Recovery of provision for loan losses — ) ) ) Net interest income after recovery of provision for loan losses Noninterest income Fees on deposits 78 87 Gain on sale of securities 48 81 Gain on sale of loans — — — 55 Other Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expense Data processing Professional services 99 Advertising and marketing FDIC assessment 93 93 Virginia franchise tax (benefit) ) (Gain) Loss on sale and write down of OREO, net — ) ) Depreciation Other operating expenses Total noninterest expense Net income before income taxes Income tax expense Net income Effective dividend on preferred stock — — — 24 Net income available to common stockholders $ Basic net income per common share (Note 3) $ Diluted net income per common share (Note 3) $ See notes to consolidated financial statements. F-45 First Capital Bancorp, Inc. and Subsidiary Consolidated Statements of Comprehensive Income (Unaudited) (Dollars in Thousands) ThreeMonthsEnded September30, Nine Months Ended September30, Net income $ Other comprehensive income (loss): Investment securities: Unrealized (losses) gains on investment securities available for sale ) Tax effect ) 68 ) ) Reclassification of gains recognized in net income ) Tax effect 16 27 41 Total other comprehensive income (loss) ) Comprehensive income $ See notes to consolidated financial statements F-46 First Capital Bancorp, Inc. and Subsidiary Consolidated Statements of Stockholders’ Equity Nine Months Ended September30, 2015 and 2014 (Unaudited) (Dollars in Thousands) Preferred Stock Common Stock Additional Paid-in Capital Retained Earnings (Accumulated Deficit) Discount on Preferred Stock Accumulated Other Comprehensive Income (Loss) Total Balances December31, 2013 $ 22 $ $ $ ) $ ) $ ) $ Net income — Other comprehensive income — Preferred stock dividend — — — (8 ) — — (8 ) Accretion of discount on preferred stock — — — ) 16 — — Stock based compensation — Redemption of preferred stock ) — ) — — — ) Change in par value ) Exercise of warrants issued in connection with rights offering — 2 — — — Issuance of 98thousand shares of restricted common stock — 1 (1 ) — Balances September30, 2014 $ — $ $ $ ) $ — $ ) $ Balances December31, 2014 $ — $ — $ ) $ Net income — Other comprehensive income — Stock based compensation — Repurchase of common stock — — ) — — — ) Exercise of rights offering warrants — — 23 — — — 23 Payments of dividends — — — ) — — ) Issuance of 94thousand shares of restricted common stock — 1 (1 ) — Balances September30, 2015 $ — $ — $ $ See notes to consolidated financial statements F-47 First Capital Bancorp, Inc. and Subsidiary Consolidated Statements of Cash Flows For the Nine Months Ended September30, 2015 and 2014 (Unaudited) (Dollars in Thousands) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Recovery of provision for loan losses ) ) Depreciation of premises and equipment Net amortization of bond premiums/discounts Stock based compensation expense Deferred income tax expense Gain on sale of securities ) ) Gain on loans sold — ) Loss (gain) on sale and write down of OREO, net ) Increase in cash surrender value of bank owned life insurance ) ) Proceeds from sale of loans held for sale — Origination of loans held for sale — ) Decrease (increase) in other assets 34 ) Increase in accrued interest receivable ) ) Decrease in accrued expenses and other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities Proceeds from paydowns of securities available-for-sale Purchase of securities available-for-sale ) ) Proceeds from sale of securities available-for-sale Proceeds from sale of OREO Improvements in OREO ) ) Proceeds from sale of equipment 51 — Redemption (purchase) of Federal Home Loan Bank (FHLB) Stock, net ) Purchase of Federal Reserve Stock — ) Purchase of time deposits in other banks ) — Payment of stock dividend ) — Purchases of premises and equipment ) ) Net increase in loans ) ) Net cash used in investing activities ) ) Cash flows from financing activities Net increase in deposits FHLB advances FHLB advance repayments ) ) Federal funds purchased, net ) — Dividends on preferred stock — (8 ) Cash paid for redemption of common stock warrants and preferred stock, net of expenses — ) Proceeds from issuance of subordinated debt — Repurchase of common stock ) — Repayment of subordinated debt ) ) Warrants exercised in connection with the rights offering 23 Net (decrease) increase in repurchase agreements ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ F-48 First Capital Bancorp, Inc. and Subsidiary Consolidated Statements of Cash Flows For the Nine Months Ended September30, 2015 and 2014 (Dollars in Thousands) (Unaudited) (Continued) (Unaudited) (Dollarsinthousands) Supplemental disclosure of cash flow information Interest paid during the period $ $ Taxes paid during the period $ $ See notes to consolidated financial statements F-49 Note 1 – Basis of Presentation First Capital Bancorp, Inc. (the Company) is the holding company of and successor to First Capital Bank (the Bank). In 2006, the Company acquired all of the outstanding stock of the Bank in a statutory share exchange transaction pursuant to an Agreement and Plan of Reorganization dated September5, 2006, between the Company and the Bank (the Agreement). Under the terms of the Agreement, the shares of the Bank’s common stock were exchanged for shares of the Company’s common stock on a one-for-one basis. As a result, the Bank became a wholly owned subsidiary of the Company, the Company became the holding company of the Bank and the stockholders of the Bank became stockholders of the Company. The Company conducts all of its business activities through the branch offices of the Bank. The Bank created RE1, LLC, and RE2, LLC, wholly owned Virginia limited liability companies, for the sole purpose of taking title to property acquired in lieu of foreclosure. RE1, LLC, and RE2, LLC have been consolidated with the Bank. The Company exists primarily for the purpose of holding the stock of its subsidiary, the Bank, and such other subsidiaries that it may acquire or establish. The Company has one other wholly owned subsidiary, FCRV Statutory Trust 1 (the Trust), a Delaware Business Trust that was formed in connection with the issuance of trust preferred debt in 2006. Pursuant to current accounting standards, the Company does not consolidate the Trust. The consolidated financial statements include the accounts of First Capital Bancorp, Inc. and its wholly owned subsidiary, First Capital Bank. All material intercompany balances and transactions have been eliminated. In management’s opinion, the accompanying unaudited consolidated financial statements reflect all adjustments, consisting solely of normal recurring accruals, necessary for a fair presentation of the financial information as of September30, 2015, and December31, 2014, and for the three and nine months ended September30, 2015 and 2014, in conformity with accounting principles generally accepted in the United States of America (GAAP). Results for the three and nine-month periods ended September30, 2015, are not necessarily indicative of the results that may be expected for the full year ending December31, 2015. The organization and business of the Company, accounting policies followed, and other related information are contained in the notes to the consolidated financial statements of the Company as of and for the year ended December31, 2014, filed as part of the Company’s annual report on Form 10-K. These interim consolidated financial statements should be read in conjunction with the annual consolidated financial statements. Certain reclassifications have been made to amounts presented in the prior period consolidated financial statements to conform to the current period presentation. Note 2 – Use of Estimates To prepare financial statements in conformity with GAAP, management makes estimates and assumptions based on available information. These estimates and assumptions affect the amounts reported in the consolidated financial statements and the disclosures provided, and actual results may be different. In particular, the allowance for loan losses, valuation of other real estate owned, income taxes, and fair values of financial instruments are subject to change. Note 3 – Earnings per common share Basic earnings per share (EPS) excludes potential dilution and is computed by dividing net income available to common shareholders by the weighted average number of common shares outstanding for the period. Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue common stock that have a dilutive impact on shares outstanding were exercised or converted into common stock, or resulted in the issuance of common stock that then shared in the earnings of the Company. F-50 The basic and diluted EPS calculations are as follows: Three Months Ended
